This opinion is subject to administrative correction before final disposition.




                                   Before
                       GASTON, GERRITY, and HOUTZ
                          Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                         Allen J. RICHARDS
             Intelligence Specialist Seaman (E-3), U.S. Navy
                                Appellant

                               No. 202100189

                           _________________________

                           Decided: 19 January 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Angela J. Tang

   Sentence adjudged 15 March 2021 by a general court-martial convened
   at Washington Navy Yard, District of Columbia, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, 1 confinement for 13 months, and a bad-conduct discharge.

                               For Appellant:
                    Captain Thomas P. Belsky, JAGC, USN




   1 The convening authority suspended the reduction in grade pursuant to a pretrial
agreement.
                United States v. Richards, NMCCA No. 202100189
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2